significant index no department of the treasury internal_revenue_service washington d c government entities oct tr ep pal az hourly plan salaried plan company former parent dear this letter constitutes notice that the company’s request for a modification of the conditional waiver of the minimum_funding_standard for the hourly plan for the plan_year that was granted in a ruling letter dated date and ending september modified in a ruling letter dated date has been approved accordingly conditions and of the funding waiver are replaced with the following conditions j not later than five days after the effective date of the company’s plan_of_reorganization under chapter the company either i effects a transfer under sec_414 of the code of unfunded liabilities from the hourly plan to a plan sponsored by the former parent ii makes contributions to the hourly plan or iii makes a combination of transfers of unfunded liabilities under the hourly plan and cash contributions so that the net unfunded liabilities under the hourly plan are reduced by at least dollar_figure billion as determined on a fa sec_87 basis satisfies condition of the waiver of the minimum_funding_standard for the hourly plan for the plan_year ending september this condition shall be deemed satisfied if the company i ii iii iv not later than five days after the effective date of the company's plan_of_reorganization under chapter the company a makes a contribution to the hourly plan equal to seventy-four and two-tenths - percent of the estimated amount described in ii below based on the projections and assumptions provided by the company in its waiver application submitted to the service on date ie of the amount described as the estimated quarterly payment due on page one of the schedule labeled irs scenario d the scenario d amount and b deposits into escrow an amount equal to twenty-five and eight-tenths percent of such scenario d amount no later than five months after the effective date of the company's plan_of_reorganization under chapter the company calculates the amount sufficient to result in a funded_current_liability_percentage as of the effective date of the company's plan_of_reorganization under - chapter when measured reflecting such contributions and the impact of the sec_414 transfer that is the same funded_current_liability_percentage that would have existed as of the effective date of the company's plan_of_reorganization under chapter funding waivers had not been granted b the sec_414 transfer had not occurred and c a contribution had been made on the effective date of the company's reorganization under chapter equal to the accumulated employee_retirement_income_security_act_of_1974 these erisa funding deficiency as of september calculations should exclude the dollar_figure condition of this ruling letter and the dollar_figure in conditions and in the ruling letter dated date as modified by the ruling letter dated date if the contribution described in i a above is less than the amount calculated in ii above the company makes an additional_contribution within days after making the calculation described in ii above from the escrow account described in i b above in an amount that is sufficient to make the funded current_liability percentages described in ii above equal if the amount in the escrow account in i b above is not sufficient to make the additional_contribution described in iii above the company makes an additional_contribution within days after making the calculation described in ii above that is sufficient to make the funded current_liability percentages described ii above equal any amount remaining in the escrow account after condition is met will be retumed to the company within days after condition is met contribution outlined in contribution outlined if a the v if a credit balance is created as a result of the contributions described in i iii or iv above the company elects to reduce to zero such remaining credit balance as exists in the hourly plan as of october prior to determining the value of plan assets and crediting them against the minimum_required_contribution for the plan_year ending _ in accordance with the pension_protection_act of date ppa if the contribution described in i a is greater than the amount calculated in ii the comparty will be-allowed to keep a credit balance equal to the amount of such excess and this credit balance will be available to offset contributions for plan years beginning october and later - _for the plan_year ending _ in full and final settlement of all claims or potential not later than five days after the effective date of the company's plan_of_reorganization under chapter the company makes a contribution to the hourly plan in the amount of dollar_figure september not later than five days after the effective date of the company's plan_of_reorganization under chapter the company makes a contribution to the in addition to the dollar_figure hourly plan in the amount of dollar_figure contribution in condition above for the plan_year ending september claims against the company under sec_4971 of the code with respect to the hourly plan and the salaried pian for the plan years ending september the service will not pursue any such claims against the company prior to the effective date of the company's plan_of_reorganization under chapter not later than five days after the effective date of the company's plan_of_reorganization under chapter the company reimburses the pbgc for outside consulting fees incurred in the review of the company's funding waiver request in an amount not to exceed dollar_figure million this condition shall be deemed satisfied if the company satisfies condition of the waiver of the minimum_funding_standard for the hourly plan for the pian year ending september ‘ the modifications are being made so that the conditions are consistent with the conditions of a waiver of the minimum_funding_standard granted for the hourly plan for the plan_year ending september this conditional waiver has been granted in accordance with sec_412 of the code and sec_303 of erisa the amount for which this conditional waiver has been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the hourly plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of - vesting while any portion of the waived_funding_deficiency remains unamortized ‘please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the hourly plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by the hourly plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent to the manager we have sent a copy of this letter to the manager - authorized representative pursuant to a power_of_attorney on file in this office we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b _and to your if you require further assistance in this matter please contact sincerely yours md h grant director oseph employee_plans
